NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT


D.O.,                                          )
                                               )
              Appellant,                       )
                                               )
v.                                             )             Case No. 2D13-3263
                                               )
STATE OF FLORIDA,                              )
                                               )
           Appellee.                           )
________________________________               )


Opinion filed January 7, 2015.

Appeal from the Circuit Court for
Hillsborough County; Elizabeth G. Rice,
Judge.

Howard L. Dimmig, II, Public Defender, and
Matthew J. Salvia, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Marilyn Muir Beccue,
Assistant Attorney General, Tampa, for
Appellee.


MORRIS, Judge.

              D.O. appeals her adjudication of juvenile delinquency for the offense of

carrying a concealed weapon. We affirm the adjudication without comment but remand

for the circuit court to correct the disposition order to provide that D.O.'s probation shall
run concurrently with her juvenile probation in two other cases. The order currently

provides that D.O.'s probation will run concurrently with and consecutively to her other

probation, and the State concedes this scrivener's error.

             Affirmed and remanded.




SILBERMAN and WALLACE, JJ., Concur.




                                           -2-